Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended. Omitted information,
marked “[*]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

LICENSE AGREEMENT

 

BETWEEN

 

ENDOCYTE, INC

 

AND

 

PURDUE RESEARCH FOUNDATION

 

OCTOBER 21, 1998

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

   

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT is entered on this 21st
day of October, 1998 (the “Amended and Restated Effective Date”) and it amends
and restates the EXCLUSIVE LICENSE AGREEMENT entered into on the 17th day of
July, 1998 and shall be effective as of the 21st day of December, 1995
(“Effective Date”) by and between PURDUE RESEARCH FOUNDATION, a corporation of
Indiana having an address at West Lafayette, Indiana 47907 (hereinafter “PRF”),
and Endocyte Corporation, an Indiana corporation, having a place of business at
Lafayette, Indiana (hereinafter “LICENSEE”), PRF and LICENSEE collectively
referred to hereinafter as “the Parties.”

 

WITNESSETH:

 

WHEREAS, PRF is the owner by assignment of those United States Patents and
corresponding patents in other countries all as set forth in Appendix A attached
hereto (hereinafter, together with all divisions, continuations,
continuations-in-part, foreign counterparts, and reissues thereof, called the
“Patents”); and

 

WHEREAS, PRF and LICENSEE have previously executed an amendment to the Exclusive
License Agreement (Appendix B), on July 17, 1998 and December 2, 1996 effective
as of December 21, 1995. LICENSEE and PRF agree that the terms and conditions of
this Exclusive License Agreement shall supercede and take precedence over the
previous Exclusive License Agreement (Appendix B) signed on July 17, 1998.

 

WHEREAS, LICENSEE desires license rights under such Patents and PRF is willing
to grant such license rights under the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
hereinafter set forth, the Parties hereto agree as follows:

 

ARTICLE I — DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

 

1.1

“Affiliate” shall mean a corporation, company, partnership, or other business
entity which controls or is controlled by, or is under common control with, the
designated party. In the case of a corporation or company, “control” means
ownership either directly or indirectly of at least fifty percent (50%) of the
shares of stock entitled to vote for the election of directors. The term
“Affiliate” shall not include a third-party sublicensee of LICENSEE.

 

 

1.2

“FDA Approval” shall mean final approval from the United States Food and Drug
Administration to distribute, market and sell any Licensed Product in the United
States.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

   

 





--------------------------------------------------------------------------------

 



 

 

  

 

1.3

“Licensed Products” shall mean products falling within the scope of a Valid
Claim or claims of the Patents or made by processes within the scope of a Valid
Claim or claims of the Patents.

 

 

1.4

“Sales Value” shall mean (i) in the case of Licensed Products sold to third
parties, the invoice price, F.O.B place of manufacture, exclusive of sales
taxes, packing, shipping and insurance charges, and less returns, allowances,
and discounts actually allowed; and (ii) in the case of any use of any Licensed
Product by LICENSEE, any Affiliate or any third party for the purpose of any
testing or studies necessary to obtain FDA Approval, Zero Dollars ($0.00).

 

 

1.5

“Valid Claim” shall mean any claim contained in any pending patent application
or issued patent included within the Patents which has not been abandoned or
declared invalid in a non-appealable order, as the case may be, and which would
be infringed by the manufacture, use or sale of Licensed Products in the absence
of the licenses granted hereunder.

 

 

1.6

“Territory” shall mean all countries, worldwide.

 

 

1.7

“Field of Use” shall mean:

 

 

(a)

All Diagnostic and Imaging Applications; and

 

 

(b)

All Therapeutic Applications.

 

 

1.8

“Therapeutic Applications” shall mean any use of a Licensed Product for the
prevention or treatment of disease or injury.

 

 

1.9

“Diagnostic or Imaging Applications” shall mean any use of a Licensed Product
for purposes of the investigation or determination of the nature or extent of
any disease or injury.

 

 

1.10

“Know-How” shall mean any and all confidential unpatented and/or non-patentable
data, materials, samples and other information owned and controlled by PRF which
relate to the Patents or which is useful in the Manufacture, use or sale of
Licensed Products.

 

ARTICLE II — GRANTS

 

 

2.1

PRF grants, subject to the terms of this Agreement, to LICENSEE a
royalty-bearing, exclusive license under the Patents to make, to have made, use,
sell and import and sell Licensed Products in the Field of Use in the Territory.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 

-  2  -

 





--------------------------------------------------------------------------------

 



 

 

  

 

2.2

PRF grants, subject to the terms of this Agreement, to LICENSEE a non-exclusive
license under the Know-How to make, to have made, use, sell and import and sell
Licensed Products in the Field of Use in the Territory.

 

 

2.3

LICENSEE shall have the right to grant sublicenses under the license granted
herein, and to extend the sublicenses to any third party or Affiliate of
LICENSEE. LICENSEE shall notify PRF promptly of any grant of sublicense
hereunder and the terms thereof.

 

 

2.4

PRF shall reserve, and the license granted shall be subject to the royalty-free
right in PRF (or in Purdue University, if PRF’s rights are assigned to the
University) to make or have made for its use (but not to sell) the products or
devices (or the rights to practice the process, if a process invention) under
each patent, provided that such reserved rights shall be used by PRF (or the
University as the case may be) solely for educational and research purposes and
not for commercial purposes.

 

 

2.5

All rights reserved to the United States Government and others under Public Law
96-517 and 98-620 shall remain and shall in no way be affected by this
Agreement. Portions of the Patents were developed under Grant 89-45-DC8-88-11465
awarded by the National Science Foundation.

 

 

2.6

PRF hereby warrants that it is the owner of the Patents and that such Patents
are not subject to any lien, encumbrance, license or claim of ownership of any
third party, except to the extent stated in Section 2.4, in derogation of the
rights granted to LICENSEE in this Agreement.

 

ARTICLE III — DUE DILIGENCE

 

 

3.1

(a) LICENSEE shall use its commercially reasonable efforts to bring one or more
Licensed Products in the Field of Use to market through program for exploitation
of Patents. LICENSEE shall supply to PRF a business and project plan for the
Licensed Products to PRF no later than twelve (12) months after the Effective
Date.

 

(b) LICENSEE further agrees to secure $[*] to be expended for the testing and
development of the Licensed Products. Once this initial funding of $[*] has been
expended (the “Crossover Date”), LICENSEE shall provide evidence of obtaining
Additional Support needed to develop the technology. Additional support shall be
defined as:

 

 

(I)

Having secured additional funding of at least $[*]; or

 

 

(II)

Enter into a venture for the development and commercialization of the Diagnostic
Imaging and Therapeutic applications of the Licensed Products.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  3  -

 





--------------------------------------------------------------------------------

 



 

 

  

(c) If after [*] after the Crossover Date the LICENSEE has not provided evidence
of Additional Support, this Agreement may be terminated on written notice of
PRF.

 

(d) LICENSEE further agrees to begin the development of Therapeutic Applications
of the Licensed Products, other than those involving Gene Therapy, no later than
[*] from the Effective Date.

 

(e) LICENSEE further agrees to provide evidence of being in bona fide
negotiations or in-house development for Gene Therapy applications no later than
[*] from the Effective Date.

 

(f) LICENSEE further agrees to provide $[*] over a three year period from
Effective Date to fund research at Purdue University.

 

 

3.2

Commencing twenty-four (24) months following FDA Approval, if, at any time, PRF
is of the reasonable opinion that LICENSEE is not meeting the public demand, as
outlined below, for Licensed Products, PRF shall notify LICENSEE to that effect
and LICENSEE shall have six (6) months after such notice within which to meet
such demand or to make other arrangements satisfactory to PRF. If at the end of
six (6) months’ period PRF is not satisfied that the public demand is or will be
reasonably met by LICENSEE, PRF may, at its option, terminate the license or
convert the exclusive license to a non-exclusive license upon sixty (60) days’
notice to LICENSEE. Net sales, based upon Sales Value, of [*] or more of the
Licensed Products by LICENSEE and any sublicensees during the first twenty-four
(24) following FDA Approval shall be regarded by PRF as meeting the public
demand.

 

ARTICLE IV — PRF ROYALTY OBLIGATIONS

 

 

4.1

LICENSEE shall pay PRF licensing fees according to the following schedule:

 

 

(a)

$[*] on the Effective Date;

 

 

(b)

$[*] the Effective Date;

 

 

(c)

$[*] the Effective Date;

 

 

(d)

$[*] the Effective Date; and

 

 

(e)

$[*] the Effective Date.

 

 

4.2

Subject to all the terms and conditions of this Agreement, for each calendar
year this Agreement is in effect, LICENSEE shall pay to PRF an earned royalty,
which shall be agreed to in writing by the parties and which shall not exceed
the maximum percentages set forth below, calculated as a percentage of the Sales
Value of Licensed Products made, used, sold or imported by LICENSEE, it
sublicensees or its Affiliates in each country of the Territory in which there
is (are) valid unexpired Patents. The royalties due hereunder shall be payable
on a country-by-country basis in each country until the expiration of the last
to expire of the Patents covering the Licensed Products or the manufacture use
or sale of the Licensed Products in such country. The royalty percentage shall
be [*] of the Sales Value of Licensed Products used or sold.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  4  -

 





--------------------------------------------------------------------------------

 



 

 

  

At any time during the term of this Agreement, the parties shall be free to
renegotiate, in good faith, the earned royalty percentages previously agreed to;
provided that, in no event shall the renegotiated royalty percentages exceed the
royalty percentages set forth above.

 

 

4.3

LICENSEE shall pay to PRF an annual minimum royalty for each calendar year
during the life of this Agreement beginning in calendar year 1998. The minimum
royalty shall be payable on or before December 31 of each such calendar year.
The minimum royalties shall be as follows:

 

2002

 

$


5,000

 

2003

 

$


7,500

 

2004

 

$


10,000

 

2005

 

$


12,500

 

Each year thereafter

 

$


12,500

 

 

If earned royalties for any calendar year do not equal or exceed the minimum
royalty owed for that calendar year, LICENSEE shall pay PRF an amount equal to
the difference between the calendar year earned royalty and the calendar year
minimum royalty, said amount payable on or before January 31 of the next
following calendar year.

 

ARTICLE V — RECORDS, REPORTS, PAYMENTS

 

 

5.1

LICENSEE shall keep accurate books and records showing all sales and use by
LICENSEE and its sublicensee of Licensed Products, together with such other
information as shall be necessary to enable earned royalties to be computed, and
such books and records showing all sales and use by LICENSEE and its sublicensee
of Licensed Products shall be kept for a period of three (3) years from the
creation of such books and records. On or before the last day of March, June,
September, and December of each year during the life of this Agreement, LICENSEE
shall render to PRF a written report showing the calculation, in reasonable
detail, of earned royalty for the preceding calendar quarter and shall accompany
each such report with payment of any amount shown to be due. Such reports are to
be made by LICENSEE whether or not royalties are owed. Such reports and any
royalties due will be made to PRF within thirty (30) days of the end of each
calendar quarter. Not more than once per calendar year during the term of this
Agreement, LICENSEE’s records and books shall be open during reasonable business
hours for reasonable inspection by a certified public accountant appointed and
paid for by PRF and reasonably acceptable to LICENSEE, to determine the accuracy
of such royalty statements and payments but for not other purpose. PRF agrees
that it and its designees shall keep confidential and shall not disclose or use
for purposes other than those set forth in Section 5.1, any information, report
or document provided to or made available to PRF or its designee.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  5  -

 





--------------------------------------------------------------------------------

 



 

 

  

ARTICLE VI — PATENT PROSECUTION

 

 

6.1

As between PRF and LICENSEE, PRF shall have responsibility for filing,
prosecution and maintenance of all Patents in the Territory. LICENSEE shall have
the right to review pending Patent applications and make recommendations to PRF
concerning them. PRF will consider in good faith all reasonable suggestions of
LICENSEE with respect thereto. PRF agrees to keep LICENSEE informed of the
course of patent prosecution or other proceedings with respect to the Patents
within the Territory. In the event PRF elects not to file, prosecute or maintain
any or all of the Patents in the Territory, PRF shall assign this responsibility
to LICENSEE and cooperate to assure the filing, prosecution and maintenance of
all Patents. The parties shall hold all information disclosed to it under this
Section as confidential.

 

 

6.2

LICENSEE shall have the right but not the obligation to seek extensions of the
terms of PATENTS in the Territory. At LICENSEE’S request, PRF shall either
diligently seek to obtain such extensions or authorize LICENSEE to act as PRF’s
agent for the purpose of making any application for any extensions of the term
of Patents and provide reasonable assistance therefor to LICENSEE, in either
event, at LICENSEE’s expense.

 

 

6.3

PRF shall promptly provide LICENSEE copies of all notices and correspondence to
or from the U.S .Patent and Trademark Office and any foreign patent offices.

 

 

6.4

Payment of all fees and costs relating to the filing, prosecution, and
maintenance of the Patents shall be the responsibility of LICENSEE, whether or
not such fees and costs were incurred before or after the date of this
Agreement. PRF acknowledges receipt of patent expenses in the amount of
$209,705.41 (see Appendix C) which covers all prior patent expenses through
April 30, 1998.

 

 

6.5

PRF will provide all requested Know-How to LICENSEE at LICENSEE’s expense.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  6  -

 





--------------------------------------------------------------------------------

 



 

 

  

ARTICLE VII— INFRINGEMENT/ENFORCEMENT

 

 

7.1

If during the term of this Agreement one ore more Patents licensed hereunder is
or appears to be infringed by a third party within the Field of Use, then the
party having knowledge thereof shall notify the other and the parties shall
consult to consider what, if any, action should be taken. Under no circumstances
shall PRF have the obligation to enforce Patents. LICENSEE shall have the first
right (but not the obligation) to notify the infringer and/or initiate
litigation or legal proceedings to abate the infringement. In the event LICENSEE
commences litigation, LICENSEE shall notify PRF in writing that the litigation
has been commenced. PRF may elect to join in any such legal proceedings against
the alleged infringer. In the event LICENSEE has not initiated such legal
proceedings within six (6) months after becoming aware of the infringement, then
PRF may initiate such legal proceedings on its own behalf; and thereafter,
LICENSEE may elect to join in those proceedings.

 

 

7.2

If PRF elects to join in legal proceedings commenced by LICENSEE or sublicensee,
or if LICENSEE or sublicensee elected to join in legal proceedings commanded by
PRF, all fees and costs incurred therein, and all damages shall be the
responsibility of PRF. If one Party elects not to join in legal proceedings
initiated by the other Party, then the initiating Party shall be responsible for
all fees and costs incurred therein. All reasonable costs and expenses incurred
as a result of said legal proceedings shall be recoverable by LICENSEE or
sublicensee out of damages and awards recovered by LICENSEE, sublicensee and/or
PRF. Any remaining amounts from damages and awards, once costs and expenses have
been recovered, shall be divided between LICENSEE and PRF as follows: LICENSEE
shall retain seventy-five percent (75%) and PRF shall retain twenty-five percent
(25%) of the damages and awards recovered by LICENSEE. Each Party shall
reasonably cooperate with the other Party, whether joining or not, in the
conduct of the proceedings (such as by joining in name only); however, where PRF
is joined in any such legal proceedings in name only as a necessary party and
not at its election, then LICENSEE shall indemnify and hold harmless PRF from
and against any and all actions, claims, and counterclaims brought against PRF,
and LICENSEE agrees to pay all legal expenses, damages, and costs which may be
finally assessed against PRF in such actions, claims, and counterclaims.

 

 

7.3

PRF makes no warranty that the subject matter of the invention licensed
hereunder will not infringe any third party patent and PRF makes no covenant
either to defend any infringement charge by a third party or to institute action
against infringers of any Patents hereby licensed.

  

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  7  -

 





--------------------------------------------------------------------------------

 



 

 

  

 

 

7.4

If LICENSEE, any sublicensee or customer is named as a defendant in a lawsuit
(hereinafter “Defendant”) charging Defendant with patent infringement as a
result of its manufacture or sale of Licensed Products or its use of Licensed
Products as disclosed in Patents or otherwise contending that Defendant does not
have the right to manufacture, sell or so use Licensed Products, and LICENSEE so
notifies PRF that such a lawsuit has been filed and provides PRF with copies of
the Complaint and all papers associated with its filing. LICENSEE shall have the
right to establish an Escrow Account for the mutual benefit of PRF and LICENSEE.
For so long as LICENSEE bears any liability for costs or damages as a result of
such lawsuit LICENSEE shall be entitled to deposit one-half (1/2) of the royalty
payments to be paid to PRF under Paragraph 4.2 hereof into said Escrow Account.
The other one-half (1/2) of the royalty payments required to be paid under
Paragraph 4.2 hereof shall continue to be paid to PRF under the terms of this
Agreement. If no royalty payments are yet due PRF during the period of the
defense of any such alleged infringement, LICENSEE shall be entitled to accrue a
credit for all sums expended to pay any costs and to pay any damages which may
be awarded for infringement, and to offset these expenditures against any
royalties to be paid to PRF.

  

 

The amounts deposited into the Escrow Account shall be used to pay LICENSEE’s
out-of-pocket monetary expenses actually incurred in defending the lawsuit,
including attorneys’ fees and any damages assessed against Defendant based
specifically and only on Defendant’s manufacture, use or sale of Licensed
Products. The Escrow account shall be established as a Federally Insured deposit
account earning interest not less than money market or equivalent rates. The
agreement establishing the Escrow Account shall require the Escrow Agent to
provide PRF and LICENSEE with accurate accounting reports, to reimburse LICENSEE
for its said expenses as approved in writing by PRF, and to remit to PRF any
balance left in said account immediately all costs have been paid and all damage
awards have been satisfied. PRF shall approve all of out-of-pocket expenses for
reimbursement by the Escrow Agent provided the expenses are accurately
documented for PRF and shown to be reasonably necessary to the defense of the
lawsuit or an actual payment of assessed damages. LICENSEE shall have no
recourse against PRF concerning such a lawsuit other than the provisions of this
Section 7.4.

 

ARTICLE VIII — PRODUCT LIABILITY

 

 

8.1

LICENSEE shall indemnify and save PRF and/or Purdue University harmless from any
and all claims, demands, actions and causes of action against, PRF whether
groundless or not, in connection with any and all injuries, losses, damages or
liability of any kind whatsoever arising, directly or indirectly, out of use,
distribution, or sale of Licensed Products by or through the LICENSEE or its
Affiliates or sublicensees whether or not the claims, demands, actions or causes
of action are alleged to have resulted in whole or in part from the negligent
acts or omissions of PRF and/or Purdue University or from acts or omissions of
such persons for which they are or any of them would otherwise be strictly
liable. This indemnification obligation shall include, without limiting the
generality of the foregoing, reasonable attorney fees and other costs or
expenses incurred in connection with the defense of any and all such claims,
demands, actions, or causes of action, and shall extend to the Trustees,
officers, employees, and agents of PRF and/or Purdue University. This
indemnification obligation does not extend to any occurrences or events whether
at the PRF’s or Purdue University’s facilities or elsewhere except those
occurring in connection with the use, distribution, or sale of Licensed Products
by or through LICENSEE, or its Affiliates.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  8  -

 





--------------------------------------------------------------------------------

 



 

 

  

 

8.2

LICENSEE shall obtain and carry in full force and effect liability insurance
which shall protect LICENSEE and PRF in regard to the events covered by
Section 8.1 herein. LICENSEE shall name PRF as an additional name insured on
said liability insurance. The policy of said liability insurance shall require
written notice of termination to be provided to PRF at least thirty (30) days
prior to expiration or other cancellation thereof.

 

 

8.3

PRF hereby warrants that as of the Effective Date, it is aware of no fact which
places the validity of the Patents into question. Further, PRF hereby warrants
that as of the Effective Date, it is unaware of any patent or claim by any third
party upon the basis of which PRF has any reason to believe that the making,
using or selling of any Licensed Product will infringe any valid United States
patent.

 

 

8.4

EXCEPT TO THE EXTENT EXPRESSLY STATED TO THE CONTRARY IN THIS AGREEMENT, PRF
SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO THE CONDITION, MERCHANTABILITY, DESIGN, OPERATION OR FITNESS FOR
USE OF LICENSED PRODUCTS OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO LICENSED PRODUCTS OR LICENSED PATENTS. PRF
EXPRESSLY MAKES NO WARRANTY OF VALIDITY OF PATENTS LICENSED HEREUNDER.

 

ARTICLE IX — EXPORT CONTROLS

 

 

9.1

It is understood that PRF is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
PRF neither represents that a license shall not be required nor that, if
required, it shall be issued.

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange  Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  9  -

 





--------------------------------------------------------------------------------

 



 

 

  

ARTICLE X — NON-USE OF NAMES

 

 

10.1

LICENSEE shall not use the names of the Purdue Research Foundation nor Purdue
University nor any of its employees, nor any adaptation thereof, in any
advertising, promotional or sales literature without prior written consent
obtained from PRF in each case, except that LICENSEE may state that it is
licensed by PRF under one or more of the Patents and/or applications comprising
the Patents.

  

 

10.2

LICENSEE agrees that it will not under any circumstances advertise or otherwise
state or imply that PRF or Purdue University has tested or approved any product
or process.

 

ARTICLE XI — ASSIGNMENT

 

 

11.1

This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their successors and permitted assigns. LICENSEE shall be permitted to
assign its rights and obligations under this Agreement upon the written consent
of PRF, which shall not be unreasonably withheld.

 

ARTICLE XII — TERMINATION

 

 

12.1

If LICENSEE shall be in default of any material obligation hereunder, and shall
fail to remedy such default within ninety (90) days after notice thereof by PRF,
this Agreement may be terminated at the option of PRF by notice to that effect.

 

 

12.2

LICENSEE shall have the right to terminate this Agreement at any time by giving
notice in writing to PRF of its intent to do so at least sixty (60) days prior
to a termination date designated in said notice. In the event this Agreement is
terminated pursuant to this paragraph 12.2, LICENSEE must pay PRF, not later
than sixty (60) days after said designated termination, any royalties due under
Article IV prior to the designated termination date.

 

 

12.3

In the event of any termination under this Article, LICENSEE shall, at PRF’s
request, assign its rights under any sublicense agreement hereunder to PRF.

 

 

12.4

Unless otherwise terminated as provided herein, this Agreement shall remain in
full force and effect until the expiration of the last-to-expire of the Valid
Claim or Claims.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  10  -

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

12.5

This License Agreement shall be voidable by PRF in the event LICENSEE files
bankruptcy.

 

ARTICLE XIII — PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 

 

13.1

Service of all notices or reports provided for herein shall be deemed duly given
if sent by registered or certified mail, postage prepaid, to the addresses
below. The date of mailing shall be the date of such notice.

 

 

LICENSEE:

President

  

Endocyte Corporation

 

1205 Kent Avenue

 

West Lafayette, Indiana 47906

 

 

PRF:

Office of Technology Transfer (P-88080)

 

Purdue Research Foundation

 

1063 Hovde Hall, Room 300

 

West Lafayette, IN 47907-1063

 

 

13.2

LICENSEE agrees to give PRF reasonable notice of all management meetings to be
held by LICENSEE involving the Licensed Products and will permit PRF to attend
all such meetings.

 

ARTICLE XIV — GENERAL

 

 

14.1

PRF warrants and represents that as of the date of this Agreement it is the
exclusive and sole owner of the Patents and that PRF has the right to make the
conveyances set forth herein.

 

 

14.2

LICENSEE shall mark the Licensed Products in accordance with 35 U.S.C. 287 and
shall require same of any Affiliates or sublicensees.

 

 

14.3

PRF shall not be liable to LICENSEE for failure by LICENSEE to obtain profit or
income from Licensed Products.

 

 

14.3

This Agreement shall be construed according to the laws of the State of Indiana.
It constitutes the entire agreement between the Parties hereto with respect to
the subject matter hereof and may not be modified or extended except by written
document signed by an executive officer of the Parties.

 

 

14.4

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  11  -

 





--------------------------------------------------------------------------------

 



 

 

  

PURDUE RESEARCH FOUNDATION

 

ENDOCYTE CORPORATION

 

(PRF)

 

(LICENSEE)

 

 

 

 

 

/s/ William E. Baitinger

 

/s/ P. Ron Ellis

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

William E. Baitinger
Senior Technology Mgr.

 

P. Ron Ellis

 

 

 

 

 

Typed Name

 

Typed Name

 

 

 

 

 

 

 

President and CEO

 

 

 

 

 

Title

 

Title

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  12  -

 





--------------------------------------------------------------------------------

 



 

 

  

APPENDIX A

 

United States Patents Granted and Applications Pending

 

Purdue

 

 

 

 

 

 

 

 

 

 

Reference

 

 

 

 

 

Issue/Filing

 

 

 

 

Number

 

Matter #

 

Serial #

 

Date

 

Title

 

Status

 

 

 

 

 

 

 

 

 

 

 

P-88080.10.US

 

20035

 

07/498,762

 

3/28/90
4/28/92

 

Method of Enhanced Transmembrane Transport of Exogenous Molecules (continuation
of P-88080 now abandoned) (biotin, riboflavin)

 

(CIP of 07/331,816, 4/30/89 ABAN) Patent No. 5,108,921;
Expires 4/28/2009

 

 

 

 

 

 

 

 

 

 

 

P-88080.20.US

 

21712

 

07/851,544

 

3/13/92
5/16/95

 

Method of Enhanced Transmembrane Transport of Exogenous Molecules (folate)

 

U.S. Patent No. 5,416,016
Expires 5/16/2012

 

 

 

 

 

 

 

 

 

 

 

P-88080.30.US

 

25043

 

08/349,407

 

12/05/94
6/3/97

 

Method of Enhanced Transmembrane Transport of Exogenous Molecules (thiamin)

 

U.S. Patent No. 5,635,382
Expires 12/5/2014

 

 

 

 

 

 

 

 

 

 

 

P-88080.3A.US

 

28035

 

08/784,019

 

1/15/97
10/13/98

 

Method for Targeting a Diagnostic Agent to Cells (no transmembrane transport
required)

 

U.S. Patent No. 5,820,847
Expires 1/15/2017

 

 

 

 

 

 

 

 

 

 

 

P-88080.40.US

 

25124

 

08/442,174

 

5/16/95
11/18/97

 

Composition and Method for Tumor Imaging

 

U.S. Patent No. 5,688,488
Expires 5/16/2015

 

 

 

 

 

 

 

 

 

 

 

P-96114.00.US

 

62306

 

N/A

 

10/16/98

 

Folic Acid Derivatives

 

U.S. Nationalized PCT filed 4/17/00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

Provisional Filed

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

Purdue

 

 

 

 

 

 

 

 

 

 

Reference

 

 

 

 

 

Issue/Filing

 

 

 

 

Number

 

Matter #

 

Serial #

 

Date

 

Title

 

Status

 

 

 

 

 

 

 

 

 

 

 

P-99072.P1.US

 

65007

 

N/A

 

3/31/00

 

Method of Treatment Using Lignad-Immunogen Conjugates

 

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  2  -

 





--------------------------------------------------------------------------------

 



 

 

  

U.S. Parent: Matter No. 20035 (P-88080.1), U.S. Patent 5,108,921

 

FOREIGN COUNTERPARTS

 

Purdue Ref. #

 

Matter#

 

Application No.

 

Country Filed

 

Status

 

 

 

 

 

 

 

 

 

P-88080.10.EP

 

21407

 

90906542.7-21

 

E.P.C.

 

Application published 1/22/92 as Publication No. 0466816; Application granted
11/26/97
Claims directed to biotin and folate

 

 

 

 

 

 

 

 

 

P-88080.10.JP

 

21408

 

2-506140

 

Japan

 

Application filed: 4/2/90
Requested Exam 3/13/97 claims conformed to EPO

 

 

 

 

 

 

 

 

 

P-88080.10.IE

 

20070

 

1201/90

 

Ireland

 

Application filed: 4/3/90
Copy of EPO granted application filed

 

 

 

 

 

 

 

 

 

P-88080.10.CA

 

20071

 

2013582-4

 

Canada

 

Application filed: 4/2/90
Requested Exam 3/13/97 claims conformed to EPO

 

 

 

 

 

 

 

 

 

P-88080.10.IL

 

20072

 

93983

 

Israel

 

Application filed: 4/2/90
Application issued May 19, 1997
Expires 4/2/2010

 

 

 

 

 

 

 

 

 

P-88080.10.ZA

 

20073

 

90/2538

 

South Africa

 

Patent Issued: 1/30/91
Patent No. 90/2538
Expires April 3, 2010

 

 

 

 

 

 

 

 

 

 

 

20080

 

—

 

Singapore

 

Application abandoned November 11, 1997

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  3  -

 





--------------------------------------------------------------------------------

 



 

 

  

Purdue Ref #

 

Matter#

 

Application No.

 

Country Filed

 

Status

 

 

 

 

 

 

 

 

 

P-88080.10.AT

 

28833

 

90906542.7-2105

 

Austria

 

Issued 11/26/97
Patent No. ATE 160583T

 

 

 

 

 

 

 

 

 

P-88080.10.BE

 

28834

 

90906542.7-2105

 

Belgium

 

Issued 11/26/97
Patent No. 0466816

 

 

 

 

 

 

 

 

 

P-88080.10.CH

 

28835

 

90906542.7-2105

 

Switzerland

 

Issued 11/26/97
Patent No. 0466816

 

 

 

 

 

 

 

 

 

P-88080.10.DE

 

28836

 

90906542.7-2105

 

Germany

 

Issued 11/26/97
Patent No. 69031763.8

 

 

 

 

 

 

 

 

 

P-88080.10.DK

 

28837

 

90906542.7-2105

 

Denmark

 

Issued 11/26/97
Patent No. 0466816

 

 

 

 

 

 

 

 

 

P-88080.10.ES

 

28838

 

90906542.7-2105

 

Spain

 

Issued 11/26/97
Patent No. 0466816

 

 

 

 

 

 

 

 

 

P-88080.10.FR

 

28839

 

90906542.7-2105

 

France

 

Issued 11/26/97
Patent No. 0466816

 

 

 

 

 

 

 

 

 

P-88080.10.GB

 

28840

 

90906542.7-2105

 

Great Britain

 

Issued 11/26/97
Patent No. 0466816

 

 

 

 

 

 

 

 

 

P-88080.10.IT

 

28841

 

90906542.7-2105

 

Italy

 

Issued 11/26/97
Patent No. 0466816

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  4  -

 





--------------------------------------------------------------------------------

 



 

 

  

U.S. Parent: Matter No. 20035 (P-88080.1), U.S. Patent 5,108,921

 

FOREIGN COUNTERPARTS

 

Purdue Ref #

 

Matter#

 

Application No.

 

Country Filed

 

Status

 

 

 

 

 

 

 

 

 

P-88080.10.LU

 

28842

 

90906542.7-2105

 

Luxemburg

 

Issued 11/26/97
Patent No. 0466816

 

 

 

 

 

 

 

 

 

P-88080.10.NL

 

28843

 

90906542.7-2105

 

Netherlands

 

Issued 11/26/97
Patent No. 0466816

 

 

 

 

 

 

 

 

 

P-88080.10.SE

 

28844

 

90906542.7-2105

 

Sweden

 

Issued 11/26/97
Patent No. 0466816

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  5  -

 





--------------------------------------------------------------------------------

 



 

 

  

U.S. Parent: Matter No. 25124 (P-94096), U.S. Patent No. 5,688,488

 

FOREIGN COUNTERPARTS

 

Purdue Ref #

 

Matter#

 

Application No.

 

Country Filed

 

Status

 

 

 

 

 

 

 

 

 

P-94096.00.WO

 

26855

 

PCT/US96/07002

 

PCT

 

Abandoned in favor of
national applications

 

 

 

 

 

 

 

 

 

P-94096.00.CA

 

29190

 

2220008

 

Canada

 

Application filed 5/16/96
Request for Exam filed 3/97

 

 

 

 

 

 

 

 

 

P-94096.00.EP

 

29191

 

96916476.3

 

E.P.C.

 

Application filed 5/16/96

 

 

 

 

 

 

 

 

 

P-94096.00.JP

 

29192

 

08-535034

 

Japan

 

Application filed: 5/16/96
Request for Exam filed 3/97

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  6  -

 





--------------------------------------------------------------------------------

 



 

 

  

APPENDIX B

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS AGREEMENT is entered on this 17 th day of July, 1998 and shall be effective
as of the 21 st day of December, 1995 (“Effective Date”) by and between PURDUE
RESEARCH FOUNDATION, a corporation of Indiana having an address at West
Lafayette, Indiana 47907 (hereinafter “PRF”), and Endocyte Corporation, an
Indiana corporation, having a place of business at Lafayette, Indiana
(hereinafter “LICENSEE”), PRF and LICENSEE collectively referred to hereinafter
as “the Parties.”

 

WITNESSETH:

 

WHEREAS, PRF is the owner by assignment of those United States Patents and
corresponding patents in other countries all as set forth in Appendix A attached
hereto (hereinafter, together with all divisions, continuations,
continuations-in-part, foreign counterparts, and reissues thereof, called the
“Patents”); and

 

WHEREAS, PRF and LICENSEE have previously executed an Exclusive License
Agreement (Appendix B), dated December 2, 1996. LICENSEE and PRF agree that the
terms and conditions of this Exclusive License Agreement shall supercede and
take precedence over the previous Exclusive License Agreement (Appendix B)
issued on December 2, 1996.

 

WHEREAS, LICENSEE desires expanded license rights under such Patents and PRF is
willing to grant such license rights under the terms and conditions hereinafter
set forth;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
hereinafter set forth, the Parties hereto agree as follows:

 

ARTICLE I — DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

 

1.1

“Affiliate” shall mean a corporation, company, partnership, or other business
entity which controls or is controlled by, or is under common control with, the
designated party. In the case of a corporation or company, “control” means
ownership either directly or indirectly of at least fifty percent (50%) of the
shares of stock entitled to vote for the election of directors. The term
“Affiliate” shall not include a third-party sublicensee of LICENSEE.

 

 

1.2

“FDA Approval” shall mean final approval from the United States Food and Drug
Administration to distribute, market and sell any Licensed Product in the United
States.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

 

1.3

“Licensed Products” shall mean products falling within the scope of a Valid
Claim or claims of the Patents or made by processes within the scope of a Valid
Claim or claims of the Patents.

 

 

1.4

“Sales Value” shall mean (i) in the case of Licensed Products used by LICENSEE
or its Affiliates, the list price thereof for sales to third parties; (ii) in
the case of Licensed Products sold to third parties, the invoice price, F.O.B
place of manufacture, exclusive of sales taxes, packing, shipping and insurance
charges, and less returns, allowances, and discounts actually allowed; and
(iii) in the case of any use of any Licensed Product by LICENSEE, any Affiliate
or any third party for the purpose of any testing or studies necessary to obtain
FDA Approval, Zero Dollars ($0.00).

 

 

1.5

“Valid Claim” shall mean any claim contained in any pending patent application
or issued patent included within the Patents which has not been abandoned or
declared invalid in a non-appealable order, as the case may be, and which would
be infringed by the manufacture, use or sale of Licensed Products in the absence
of the licenses granted hereunder.

 

 

1.6

“Territory” shall mean all countries, worldwide.

 

 

1.7

“Field of Use” shall mean:

 

 

(b)

All Diagnostic and Imaging Applications; and

 

 

(b)

All Therapeutic Applications.

 

 

1.8

“Therapeutic Applications” shall mean any use of a Licensed Product for the
curative treatment or healing of disease or injury.

 

 

1.9

“Diagnostic or Imaging Applications” shall mean any use of a Licensed Product
for purposes of the investigation or determination of the nature or extent of
any disease or injury.

 

ARTICLE II — GRANTS

 

 

2.1

PRF grants, subject to the terms of this Agreement, to LICENSEE a
royalty-bearing, exclusive license under the Patents to make, to have made, use
and sell Licensed Products in the Field of Use in the Territory.

 

    2.2  LICENSEE shall have the right to grant sublicenses under the license
granted herein, and to extend the sublicenses to any third party 

         or Affiliate of LICENSEE.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  2  -

 





--------------------------------------------------------------------------------

 



 

 

  

LICENSEE shall notify PRF promptly of any grant of sublicense hereunder and the
terms thereof.

 

 

2.3

PRF shall reserve, and the license granted shall be subject to the royalty-free
right in PRF (or in Purdue University, if PRF’s rights are assigned to the
University) to make or have made for its use (but not to sell) the products or
devices (or the rights to practice the process, if a process invention) under
each patent, provided that such reserved rights shall be used by PRF (or the
University as the case may be) solely for educational and research purposes and
not for commercial purposes.

 

 

2.4

All rights reserved to the United States Government and others under Public Law
96-517 and 98-620 shall remain and shall in no way be affected by this
Agreement. Portions of the Patents were developed under Grant 89-45-DC8-88-11465
awarded by the National Science Foundation.

 

 

2.5

PRF hereby warrants that it is the owner of the Patents and that such Patents
are not subject to any lien, encumbrance, license or claim of ownership of any
third party, except to the extent stated in Section 2.4, in derogation of the
rights granted to LICENSEE in this Agreement.

 

ARTICLE III — DUE DILIGENCE

 

 

3.1

(a) LICENSEE shall use its best efforts to bring one or more Licensed Products
in the Field of Use to market through a thorough, vigorous and diligent program
for exploitation of Patents. LICENSEE shall supply to PRF a business and project
plan for the Licensed Products to PRF no later than twelve (12) months after the
Effective Date.

 

(b) LICENSEE further agrees to secure $[*] to be expended for the testing and
development of the Licensed Products. Once this initial funding of $[*] has been
expended (the “Crossover Date”), LICENSEE shall provide evidence of obtaining
Additional Support needed to develop the technology. Additional support shall be
defined as:

 

 

(I)

Having secured additional funding of at least $[*]; or

 

 

(II)

Enter into a venture for the development and commercialization of the Diagnostic
Imaging and Therapeutic applications of the Licensed Products.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  3  -

 





--------------------------------------------------------------------------------

 



 

 

  

If after 24 months after the Crossover Date the LICENSEE has not provided
evidence of Additional Support, this Agreement may be terminated on written
notice of PRF.

 

(d) LICENSEE further agrees to begin the development of Therapeutic Applications
of the Licensed Products, other than those involving Gene Therapy, no later than
eighteen months from the Effective Date.

 

(e) LICENSEE further agrees to provide evidence of being in bona fide
negotiations or in-house development for Gene Therapy applications no later than
thirty-six (36) months from the Effective Date.

 

(f) LICENSEE further agrees to provide $[*] over a three year period from
Effective Date to fund research at Purdue University.

 

 

3.2

It at any time following twenty-four (24) months following FDA Approval, PRF is
of the opinion that LICENSEE is not meeting the public demand for Licensed
Products, PRF shall notify LICENSEE to that effect and LICENSEE shall have six
(6) months after such notice within which to meet such demand or to make other
arrangements satisfactory to PRF. If at the end of six (6) months’ period PRF is
not satisfied that the public demand is or will be reasonably met by LICENSEE,
PRF may, at its option, terminate the license or convert the exclusive license
to a non-exclusive license upon sixty (60) days’ notice to LICENSEE. Net sales,
based upon Sales Value, of [*] or more of the Licensed Products by LICENSEE and
any sublicensees during the first twenty-four (24) months following FDA Approval
shall be regarded by PRF as meeting the public demand. Public demand is defined
as having the product/process available in quantities sufficient to satisfy the
needs of the public at a reasonable cost.

 

ARTICLE IV — PRF ROYALTY OBLIGATIONS

 

 

4.1

LICENSEE shall pay PRF licensing fees according to the following schedule:

 

 

(b)

$[*] on the Effective Date;

 

 

(b)

$[*] six months after the Effective Date;

 

 

(b)

$[*] twelve months after the Effective Date;

 

 

(b)

$[*] eighteen months after the Effective Date; and

 

 

(b)

$[*] twenty-four months after the Effective Date.

 

 

4.2

Subject to all the terms and conditions of this Agreement, for each calendar
year this Agreement is in effect, LICENSEE shall pay to PRF an earned royalty,
which shall be agreed to in writing by the parties and which shall not exceed
the maximum percentages set forth below, calculated as a percentage of the Sales
Value of Licensed Products used or sold by LICENSEE, it sublicensees or its
Affiliates in the Territory during such calendar year. The maximum royalty
percentages shall be:

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  4  -

 





--------------------------------------------------------------------------------

 



 

 

  

 

(a)

[*] for Therapeutic Applications

 

 

(b)

[*] for Diagnostic and Imaging Applications

 

At any time during the term of this Agreement, the parties shall be free to
renegotiate, in good faith, the earned royalty percentages previously agreed to;
provided that, in no event shall the renegotiated royalty percentages exceed the
maximum royalty percentages set forth above.

 

 

4.3

LICENSEE shall pay to PRF an annual minimum royalty for each calendar year
during the life of this Agreement beginning in calendar year 1998. The minimum
royalty shall be payable on or before December 31 of each such calendar year.
The minimum royalties shall be as follows:

 

2002

 

$


5,000

 

2003

 

$


7,500

 

2004

 

$


10,000

 

2005

 

$


12,500

 

Each year thereafter

 

$


12,500

 

 

If earned royalties for any calendar year do not equal or exceed the minimum
royalty owed for that calendar year, LICENSEE shall pay PRF an amount equal to
the difference between the calendar year earned royalty and the calendar year
minimum royalty, said amount payable on or before January 31 of the next
following calendar year.

 

ARTICLE V — RECORDS, REPORTS, PAYMENTS

 

 

5.1

LICENSEE shall keep accurate books and records showing all sales and use by
LICENSEE and its sublicensee of Licensed Products, together with such other
information as shall be necessary to enable earned royalties to be computed, and
on or before the last day of March, June, September, and December of each year
during the life of this Agreement. LICENSEE shall render to PRF a written report
showing the calculation, in reasonable detail, of earned royalty for the
preceding calendar quarter and shall accompany each such report with payment of
any amount shown to be due. Such reports are to be made by LICENSEE whether or
not royalties are owed. Such reports and any royalties due will be made to PRF
within thirty (30) days of the end of each calendar quarter. LICENSEE’s records
and books shall be open during reasonable business hours for reasonable
inspection by a certified public accountant appointed and paid for by PRF and
reasonably acceptable to LICENSEE, to determine the accuracy of such royalty
statements and payments but for not other purpose. PRF agrees that it and its
designees shall keep confidential and shall not disclose or use for purposes
other than those set forth in Section 5.1, any information, report or document
provided to or made available to PRF or its designee.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  5  -

 





--------------------------------------------------------------------------------

 



 

 

  

ARTICLE VI — PATENT PROSECUTION

 

 

6.1

PRF shall apply for and seek issuance of Patents and shall maintain the Patents
for the duration of the term of the Patents during the term of this Agreement.
The prosecution, filing and maintenance of all Patents shall be the primary
responsibility of PRF; provided, however, LICENSEE shall have reasonable
opportunities to advise PRF and shall cooperate with PRF in such prosecution,
filing, and maintenance. PRF shall promptly provide LICENSEE copies of all
notices and correspondence to or from the U.S .Patent and Trademark Office and
any foreign patent offices.

 

 

6.2

Payment of all fees and costs relating to the filing, prosecution, and
maintenance of the Patents shall be the responsibility of LICENSEE, whether or
not such fees and costs were incurred before or after the date of this
Agreement. PRF acknowledges receipt of patent expenses in the amount of
$209,705.41 (see Appendix C) which covers all prior patent expenses through
April 30, 1998.

 

ARTICLE VII — INFRINGEMENT/ENFORCEMENT

 

 

7.1

If during the term of this Agreement one ore more Patents licensed hereunder is
or appears to be infringed by a third party within the Field of Use, then the
party having knowledge thereof shall notify the other and the parties shall
consult to consider what, if any, action should be taken. Under no circumstances
shall PRF have the obligation to enforce Patents. LICENSEE shall have the first
right (but not the obligation) to notify the infringer and/or initiate
litigation or legal proceedings to abate the infringement, with the prior
consent of PRF. PRF may elect to join in any such legal proceedings against the
alleged infringer. In the event LICENSEE has not initiated such legal
proceedings within six (6) months after becoming aware of the infringement, then
PRF may initiate such legal proceedings on its own behalf; and thereafter,
LICENSEE may elect to join in those proceedings.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  6  -

 





--------------------------------------------------------------------------------

 



 

 

  

 

7.2

If PRF elects to join in legal proceedings commenced by LICENSEE, or if LICENSEE
elected to join in legal proceedings commanded by PRF, all fees and costs
incurred therein, and all damages shall be the responsibility of PRF. If one
Party elects not to join in legal proceedings initiated by the other Party, then
the initiating Party shall be responsible for all fees and costs incurred
therein. All reasonable costs and expenses incurred as a result of said legal
proceedings shall be recoverable by LICENSEE out of damages and awards recovered
by LICENSEE and/or PRF. Any remaining amounts from damages and awards, once
costs and expenses have been recovered, shall be divided equally between
LICENSEE and PRF. Each Party shall reasonably cooperate with the other Party,
whether joining or not, in the conduct of the proceedings (such as by joining in
name only); however, where PRF is joined in any such legal proceedings in name
only as a necessary party and not at its election, then LICENSEE shall indemnify
and hold harmless PRF from and against any and all actions, claims, and
counterclaims brought against PRF, and LICENSEE agrees to pay all legal
expenses, damages, and costs which may be finally assessed against PRF in such
actions, claims, and counterclaims.

 

 

7.3

PRF makes no warranty that the subject matter of the invention licensed
hereunder will not infringe any third party patent and PRF makes no covenant
either to defend any infringement charge by a third party or to institute action
against infringers of any Patents hereby licensed.

 

 

7.4

If LICENSEE, any sublicensee or customer is named as a defendant in a lawsuit
(hereinafter “Defendant”) charging Defendant with patent infringement as a
result of its manufacture or sale of Licensed Products or its use of Licensed
Products as disclosed in Patents or otherwise contending that Defendant does not
have the right to manufacture, sell or so use Licensed Products, and LICENSEE so
notifies PRF that such a lawsuit has been filed and provides PRF with copies of
the Complaint and all papers associated with its filing. LICENSEE shall have the
right to establish an Escrow Account for the mutual benefit of PRF and LICENSEE.
For so long as LICENSEE bears any liability for costs or damages as a result of
such lawsuit LICENSEE shall be entitled to deposit one-half (1/2) of the royalty
payments to be paid to PRF under Paragraph 4.2 hereof into said Escrow Account.
The other one-half (1/2) of the royalty payments required to be paid under
Paragraph 4.2 hereof shall continue to be paid to PRF under the terms of this
Agreement. If no royalty payments are yet due PRF during the period of the
defense of any such alleged infringement, LICENSEE shall be entitled to accrue a
credit for all sums expended to pay any costs and to pay any damages which may
be awarded for infringement, and to offset these expenditures against any
royalties to be paid to PRF.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  7  -

 





--------------------------------------------------------------------------------

 



 

 

  

The amounts deposited into the Escrow Account shall be used to pay LICENSEE’s
out-of-pocket monetary expenses actually incurred in defending the lawsuit,
including attorneys’ fees and any damages assessed against Defendant based
specifically and only on Defendant’s manufacture, use or sale of Licensed
Products. The Escrow account shall be established as a Federally Insured deposit
account earning interest not less than money market or equivalent rates. The
agreement establishing the Escrow Account shall require the Escrow Agent to
provide PRF and LICENSEE with accurate accounting reports, to reimburse LICENSEE
for its said expenses as approved in writing by PRF, and to remit to PRF any
balance left in said account immediately all costs have been paid and all damage
awards have been satisfied. PRF shall approve all of out-of-pocket expenses for
reimbursement by the Escrow Agent provided the expenses are accurately
documented for PRF and shown to be reasonably necessary to the defense of the
lawsuit or an actual payment of assessed damages. LICENSEE shall have no
recourse against PRF concerning such a lawsuit other than the provisions of this
Section 7.4.

 

ARTICLE VIII — PRODUCT LIABILITY

 

 

8.1

LICENSEE shall indemnify and save PRF and/or Purdue University harmless from any
and all claims, demands, actions and causes of action against, PRF whether
groundless or not, in connection with any and all injuries, losses, damages or
liability of any kind whatsoever arising, directly or indirectly, out of use,
distribution, or sale of Licensed Products by or through the LICENSEE or its
Affiliates or sublicensees whether or not the claims, demands, actions or causes
of action are alleged to have resulted in whole or in part from the negligent
acts or omissions of PRF and/or Purdue University or from acts or omissions of
such persons for which they are or any of them would otherwise be strictly
liable. This indemnification obligation shall include, without limiting the
generality of the foregoing, reasonable attorney fees and other costs or
expenses incurred in connection with the defense of any and all such claims,
demands, actions, or causes of action, and shall extend to the Trustees,
officers, employees, and agents of PRF and/or Purdue University. This
indemnification obligation does not extend to any occurrences or events whether
at the PRF’s or Purdue University’s facilities or elsewhere except those
occurring in connection with the use, distribution, or sale of Licensed Products
by or through LICENSEE, or its Affiliates.

 

 

8.2

LICENSEE shall obtain and carry in full force and effect liability insurance
which shall protect LICENSEE and PRF in regard to the events covered by
Section 8.1 herein. LICENSEE shall name PRF as an additional name insured on
said liability insurance. The policy of said liability insurance shall require
written notice of termination to be provided to PRF at least thirty (30) days
prior to expiration or other cancellation thereof.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  8  -

 





--------------------------------------------------------------------------------

 



 

 

  

 

8.3

PRF hereby warrants that as of the Effective Date, it is aware of no fact which
places the validity of the Patents into question. Further, PRF hereby warrants
that as of the Effective Date, it is unaware of any patent or claim by any third
party upon the basis of which PRF has any reason to believe that the making,
using or selling of any Licensed Product will infringe any valid United States
patent.

 

 

8.4

EXCEPT TO THE EXTENT EXPRESSLY STATED TO THE CONTRARY IN THIS AGREEMENT, PRF
SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO THE CONDITION, MERCHANTABILITY, DESIGN, OPERATION OR FITNESS FOR
USE OF LICENSED PRODUCTS OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO LICENSED PRODUCTS OR LICENSED PATENTS. PRF
EXPRESSLY MAKES NO WARRANTY OF VALIDITY OF PATENTS LICENSED HEREUNDER.

 

ARTICLE IX — EXPORT CONTROLS

 

 

9.1

It is understood that PRF is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
PRF neither represents that a license shall not be required nor that, if
required, it shall be issued.

 

ARTICLE X — NON-USE OF NAMES

 

 

10.1

LICENSEE shall not use the names of the Purdue Research Foundation nor Purdue
University nor any of its employees, nor any adaptation thereof, in any
advertising, promotional or sales literature without prior written consent
obtained from PRF in each case, except that LICENSEE may state that it is
licensed by PRF under one or more of the Patents and/or applications comprising
the Patents.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  9  -

 





--------------------------------------------------------------------------------

 



 

 

  

 

10.2

LICENSEE agrees that it will not under any circumstances advertise or otherwise
state or imply that PRF or Purdue University has tested or approved any product
or process.

 

ARTICLE XI — ASSIGNMENT

 

 

11.1

This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their successors and permitted assigns. LICENSEE shall be permitted to
assign its rights and obligations under this Agreement upon the written consent
of PRF, which shall not be unreasonably withheld.

 

ARTICLE XII — TERMINATION

 

 

12.1

If LICENSEE shall be in default of any material obligation hereunder, and shall
fail to remedy such default within ninety (90) days after notice thereof by PRF,
this Agreement may be terminated at the option of PRF by notice to that effect.

 

 

12.2

LICENSEE shall have the right to terminate this Agreement at any time by giving
notice in writing to PRF of its intent to do so at least sixty (60) days prior
to a termination date designated in said notice. In the event this Agreement is
terminated pursuant to this paragraph 12.2, LICENSEE must pay PRF, not later
than sixty (60) days after said designated termination, any royalties due under
Article IV prior to the designated termination date.

 

 

12.3

In the event of any termination under this Article, LICENSEE shall, at PRF’s
request, assign its rights under any sublicense agreement hereunder to PRF.

 

 

12.4

Unless otherwise terminated as provided herein, this Agreement shall remain in
full force and effect until the expiration of the last-to-expire of the Valid
Claim or Claims.

 

 

12.5

This License Agreement shall be voidable by PRF in the event LICENSEE files
bankruptcy.

 

ARTICLE XIII — PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 

 

13.1

Service of all notices or reports provided for herein shall be deemed duly given
if sent by registered or certified mail, postage prepaid, to the addresses
below. The date of mailing shall be the date of such notice.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  10  -

 





--------------------------------------------------------------------------------

 



 

 

  

LICENSEE:

President

  

Endocyte Corporation

 

1291 Cumberland, Suite E

 

West Lafayette, Indiana 47906

 

 

PRF:

Office of Technology Transfer (P-88080)

 

Purdue Research Foundation

 

1063 Hovde Hall, Room 300

 

West Lafayette, IN 47907-1063

 

 

13.2

LICENSEE agrees to give PRF reasonable notice of all management meetings to be
held by LICENSEE involving the Licensed Products and will permit PRF to attend
all such meetings.

 

ARTICLE XIV — GENERAL

 

 

14.1

PRF warrants and represents that as of the date of this Agreement it is the
exclusive and sole owner of the Patents and that PRF has the right to make the
conveyances set forth herein.

 

 

14.2

LICENSEE shall mark the Licensed Products in accordance with 35 U.S.C. 287 and
shall require same of any Affiliates or sublicensees.

 

 

14.3

PRF shall not be liable to LICENSEE for failure by LICENSEE to obtain profit or
income from Licensed Products.

 

 

14.4

This Agreement shall be construed according to the laws of the State of Indiana.
It constitutes the entire agreement between the Parties hereto with respect to
the subject matter hereof and may not be modified or extended except by written
document signed by an executive officer of the Parties.

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  11  -

 





--------------------------------------------------------------------------------

 



 

 

  

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.

 

PURDUE RESEARCH FOUNDATION

 

ENDOCYTE CORPORATION

 

(PRF)

 

(LICENSEE)

 

 

 

 

 

/s/ William E. Baitinger

 

/s/ P. Ron Ellis

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

William E. Baitinger

 

P. Ron Ellis

 

 

 

 

 

Typed Name

 

Typed Name

 

 

 

 

 

Senior Technology Manager

 

President/CEO

 

 

 

 

 

Title

 

Title

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  12  -

 





--------------------------------------------------------------------------------

 



 

 

  

Appendix A

 

ADD:

 

Title:

 

STRATEGY FOR PHARMACEUTICAL TARGETING

 

Purdue

 

 

 

 

 

 

 

 

 

 

Reference

 

 

 

 

 

Filing/

 

 

 

 

Number

 

Matter #

 

Serial #

 

Issue Date

 

Title

 

Status

 

 

 

 

 

 

 

 

 

 

 

P-00110.00.WO

 

290.00260201

 

PCT/US02/13045

 

4/24/02

 

FOLATE MIMETICS AND
FOLATE-RECEPTOR BINDING CONJUGATES THEREOF

 

File Demand for
Preliminary Examination
By 11/24/02

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

APPENDIX A

 

U.S. Patents and Patent Applications

 

S/N 07/690,530
S/N 08/254,299
S/N 08/630,383
S/N 08/752,671
S/N 09/541,482
S/N 09/452,727
S/N 09/506,505

 

PCT Applications

 

PCT/US97/05842
PCT/US97/18475

 

Foreign Patents and Patent Applications

 

European Patent No. 0 510 949 B (based on European Patent Application
No. 92303618.0)
European Patent Application No. 97917902.5
European Patent Application No. 97949336.8

 

Japanese Patent No. 3105629 (based on Japanese Patent Application No. 04-89223)
Japanese Patent Application No. 9-536451

 

Canadian Patent Application No. 2066810
Canadian Patent Application No. 2218737

 

Australian Patent Application No. 26100/97

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 21st day of February, 2001 amends the
Agreement executed October 21, 1998 between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

1.

 

Appendix A

 

 

 

 

The following technology entitled, “Folate Mediated Targeting of Antigens and
Haptens to Tumors” (PRF Ref. No.: P-99072) is being added to the Exclusive
License Agreement executed on October 21, 1998.

 

 

 

 

PRF is the owner of this technology by assignment of the United States Patents
and corresponding patents in other countries (hereinafter, together with all
divisions, continuations, continuations-in-part, foreign counterparts, and
reissues thereof).

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

Purdue Research Foundation

 

Endocyte Corporation

 

 

 

 

 

By:

/s/ Elizabeth J. Kuuttila

 

By:

/s/ P. Ron Ellis

 

 

 

 

 

 

Elizabeth J. Kuuttila

 

 

P. Ron Ellis

 

Asst. Vice President and Director

 

 

President and CEO

 

Agreed and Acknowledged 

 

 

 

/s/ Philip S. Low

 

Philip S. Low 

 

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT





--------------------------------------------------------------------------------

 



 

THIS AMENDMENT, made and entered into this 21st day of February, 2001 amends the
Agreement executed October 21, 1998 between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

1.

 

Appendix A

 

 

 

 

The following technology entitled, “Macrophage Killing Using Ligand-Immunogen
Conjugates” (PRF Ref. No.: P-01023) is being added to the Exclusive License
Agreement executed on October 21, 1998.

 

 

 

 

PRF is the owner of this technology by assignment of the United States Patents
and corresponding patents in other countries (hereinafter, together with all
divisions, continuations, continuations-in-part, foreign counterparts, and
reissues thereof).

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

Purdue Research Foundation

 

Endocyte Corporation

 

 

 

 

 

By:

/s/ Elizabeth J. Kuuttila

 

By:

/s/ P. Ron Ellis

 

 

 

 

 

 

Elizabeth J. Kuuttila

 

 

P. Ron Ellis

 

Asst. Vice President and Director

 

 

President and CEO

 

Agreed and Acknowledged 

 

 

 

/s/ Philip S. Low

 

Philip S. Low 

 

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT #4 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 17th day of June, 2002 amends the
Agreement executed October 21, 1998 between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Witnesseth

 

Add

 

PRF and LICENSEE are joint owners of technology disclosed as P-00110.

 

Grant

 

Replace

 

Article 2.1 — PRF grants, subject to the terms of this Agreement to the extent
of its rights in Patents, a royalty-bearing, exclusive license under the Patents
to make, to have made, use, sell and import and sell Licensed Products in the
Field of Use in the Territory.

 

Patent Prosecution

 

Add

 

Article 6.6 — LICENSEE is responsible for prior patent costs for P-00110 in the
amount of $10,293.05 whether or not such fees and costs were incurred before or
after the date of Agreement. LICENSEE shall pay patent costs in three
(3) installments beginning upon execution of the Amendment and three (3) month
intervals after such date. See schedule below:

 

Upon execution of Amendment

 

$


3,431.01

 

3 months after execution

 

$


3,431.02

 

3 months after last payment

 

$


3,431.02

 

 

Appendix A

 

Add technology entitled, “Strategy for Pharmaceutica Targeting” (PRF Ref. No.:
P-00110), see attached.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Purdue Research Foundation

 

Endocyte Corporation

 

 

 

 

 

By:

/s/ Elizabeth J. Kuuttila

 

By:

/s/ P. Ron Ellis

 

 

 

 

 

 

Elizabeth J. Kuuttila

 

 

Name

P. Ron Ellis

 

Asst. Vice President and Director

 

 

 

President and CEO

 

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT #5 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 20th day of November, 2002 amends the
Agreement executed October 21,1998 between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

 

1.

WITNESSETH

 

Add

 

PRF is the owner of the technology entitled, “Method of Treatment Using
Ligand-Immunogen Conjugates (Toll-like receptors)” PRF Reference Number P-01118
by assignment of the United States Patents and corresponding patents in other
countries (hereinafter, together with all divisions, continuations,
continuations-in-part, foreign counterparts, and reissues thereof).

 

 

2.

Appendix A

 

Replace with the following Appendix A

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date fist above written.

 

 

Purdue Research Foundation

 

Endocyte Corporation

 

 

 

 

 

By:

/s/ Elizabeth J. Kuuttila

 

By:

/s/ P. Ron Ellis

 

 

 

 

 

 

Name:

Elizabeth J. Kuuttila

 

 

P. Ron Ellis

 

Title:

Assistant Vice President

 

 

President & CEO

 

 

for Technology Commercialization

 

 

 

 

  

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 

 

 





--------------------------------------------------------------------------------

 



APPENDIX A

United States Patents Granted and Applications Pending

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

Purdue

Reference

Number

 

 

Matter #

 

 

Serial #

     

Issue/Filing

      Date

 

 

Title

 

 

Status

 

 

P-88080.10.US

 

20035

 

07/498,762

 

3/28/90

4/28/92

 

Method of Enhanced

Transmembrane Transport

of Exogenous Molecules

(continuaiton of P-88080

now abandoned) (biotin,

riboflavin)

 

 

(CIP of 07/331,816, 4/30/89 ABAN)

Patent No. 5,108,921; Expires 4/28/2009

 

 

P-88080.20.US

21712

07/851,544

3/13/92

5/16/95

Method of Enhanced

Transmembrane Transport

of Exogenous Molecules

(folate)

 

U.S. Patent No. 5,416,016

Expires 5/16/2012

 

 

 

P-88080.30.US

25043

08/349,407

12/05/94

6/3/97

Method of Enhanced

Transmembrane Transport

of Exogenous Molecules

(thiamin)

 

U.S. Patent No. 5,635,382

Expires 12/5/2014

 

 

 

P-88080.3A.US

28035

08/784,019

1/15/97

10/13/98

Method for Targeting a

Diagnostic Agent to Cells

(no transmembrane

transport required)

 

U.S. Patent No. 5,820,847

Expires 1/15/2017

 

 

 

 

 

 

 

 

P-88080.40.US

25124

08/442,174

5/16/95

11/18/97

Composition and Method for

Tumor Imaging

 

 

U.S. Patent No. 5,688,488

Expires 5/16/2015

 

 

P-96114.00.US

 

G:\USERS\SOS\OTT\AGREEMNT\ENDOAPDX.DOC

62306

N/A

10/16/98

Folic Acid Derivatives

 

 

U.S. Nationalized PCT filed 4/17/00

 

06/13/00

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

   

 

1





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purdue

Reference

Number

 

 

P-99072.P1.US

 

 

Matter#

 

 

65007

 

 

Serial #

 

 

N/A

     

Issue/Filing

      Date

-    -

 

3/31/00

 

 

Title

 

 

Method of Treatment Using

Lignad-Immunogen

Conjugates

 

 

Status

 

Provisional Filed

 

 

 

INDS02 JZB 219872

 

 

 

 

 

 

 

 

 

 

 

 

G:\USERS\SOS\OTT\AGREEMNT\ENDOAPDX.DOC06/13/00

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

   

2







--------------------------------------------------------------------------------

 



U.S. Parent: Matter No. 20035 (P-88080.1), U.S. Patent 5,108,921

FOREIGN COUNTERPARTS

 

 

 

 

 

Purdue Ref. #

Matter#

Application No.

Country Filed

Status

 

P-88080.10.EP

 

 

21407

 

90906542.7-21

 

E.P.C.

 

Application published

1/22/92 as Publication

No.0466816;Application

Granted 11/26/97

Claims directed to biotin and

folate

 

P-88080.10.JP

21408

2-506140

Japan

Application filed: 4/2/90

Requested Exam 3/13/97

claims conformed to EPO

 

P-88080.10.IE

20070

1201/90

Ireland

Application filed: 4/3/90

Copy of EPO granted

application filed

 

P-88080.10.CA

 

20071

2013582-4

Canada

Application filed 4/2/90

Requested Exam 3/13/97

claims conformed to EPO

 

P-88080.10.IL

20072

93983

Israel

Application filed: 4/2/90

Application issued May 19,

1997

Expires 4/2/2010

 

P-88080.10.ZA

20073

90/2538

South Africa

Patent Issued: 1/30/91

Patent No. 90/2538

Expires April 3, 2010

 

 

 

 

 

 

G:\USERS\SOS\OTT\AGREEMNT\ENDOAPDX.DOC                                                                                                                                                                                             
                             06/13/00

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

   

 

3







--------------------------------------------------------------------------------

 



 

20080-----------SingaporeApplication abandoned

November 11, 1997

 

 

 

 

 

 

 

Purdue Ref  #

Matter#

Application No.

Country Filed

Status

 

P-88080.10.AT

28833

90906542.7-2105

Austria

Issued 11/26/97

Patent No. ATE 160583T

 

 

P-88080.10.BE

28834

90906542.7-2105

Belgium

Issued 11/26/97

Patent No. 0466816

 

 

P-88080.10.CH

28835

90906542.7-2105

Switzerland

Issued 11/26/97

Patent No. 0466816

 

 

P-88080.10.DE

28836

90906542.7-2105

Germany

Issued 11/26/97

Patent No. 69031763.8

 

 

P-88080.10.DK

28837

90906542.7-2105

Denmark

Issued 11/26/97

Patent No. 0466816

 

 

P-88080.10.ES

28838

90906542.7-2105

Spain

Issued 11/26/97

Patent No. 0466816

 

P-88080.10.FR

28839

90906542.7-2105

France

Issued 11/26/97

Patent No. 0466816

 

P-88080.10.GB

28840

90906542.7-2105

Great Britain

Issued 11/26/97

Patent No. 0466816

 

P-88080.10.IT

28841

90906542.7-2105

Italy

Issued 11/26/97

Patent No. 0466816

06/13/00

 

G:\USERS\SOS\OTT\AGREEMNT\ENDOAPDX.DOC                                                                                                                                                                                                                         
                                   

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

   

4





--------------------------------------------------------------------------------

 



U.S. Parent: Matter No. 20035 (P-88080.1), U.S. Patent 5,108,921

FOREIGN COUNTERPARTS

 

 

 

 

 

 

Purdue Ref #

 

Matter #

Application No.

Country Filed

Status

P-88080.10.LU

28842

90906542.7-2105

Luxemburg

Issued 11/26/97

Patent No. 0466816

 

P-88080.10.NL

28843

90906542.7-2105

Netherlands

Issued 11/26/97

Patent No. 0466816

 

P-88080.10.SE

28844

90906542.7-2105

Sweden

Issued 11/26/97

Patent No. 0466816

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/13/00

G:\USERS\SOS\OTT\AGREEMNT\ENDOAPDX.DOC                                                                                                                                                                                                                         
            

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

   

 

 

5







--------------------------------------------------------------------------------

 



U.S. Parent:MatterNo.25124 (P-94096), U.S. Patent No. 5,688,488

 

FOREIGN COUNTERPARTS

 

Purdue Ref #

Matter#

Application No.

Country Filed

Status

 

P-94096.00.WO

 

26855

 

PCT/US96/07002

 

PCT

 

Abandoned in favor

of national applications

 

P-94096.00.CA

 

29190

 

2220008

 

Canada

 

Application filed 5/16/96

Request for Exam filed 3/97

 

P-94096.00.EP

 

29191

 

96916476.3

 

E.P.C.

 

Application filed 5/16/96

 

P-94096.00.JP

 

29192

 

08-535034

 

Japan

 

Application filed: 5/16/96

Request for Exam filed 3/97

 

 

 

 

 

 

 

G:\USERS\SOS\OTT\AGREEMNT\ENDOAPDX.DOC                                                                                                                                                                                      
                                                                                       06/13/00

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

   

 

6

 

 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT #6 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 22nd day of April, 2003 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte Corporation
(hereinafter known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

 

1.

Appendix A

 

LICENSEE has requested and PRF agrees to add the following technologies
entitled, “Imaging of Inflammation in Atherosclerosis” PRF reference number
P-03046 and “Lupus” PRF reference number P-03055.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Purdue Research Foundation

 

Endocyte Corporation

 

 

 

 

 

By:

/s/ Simran Trana

 

By:

/s/ P. Ron Ellis

 

 

 

 

 

 

Simran Trana

 

 

P. Ron Ellis

 

Director, Life Sciences

 

 

President & CEO

 

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 7th day of, June 2006 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte, Inc. (hereinafter
known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Licensee has requested and PRF agrees to add the following technology entitled
“Folate-receptor Targeted Therapy to Monocyte-induced Inflammation” PRF
Reference No. 64327 to Appendix A of the AGREEMENT.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Purdue Research Foundation

 

Endocyte, Inc.

 

 

 

 

 

By:

/s/ Joseph B. Hornett

 

By:

/s/ Ron P. Ellis

 

 

 

 

 

 

Joseph B. Hornett

 

 

Ron P. Ellis

 

Senior Vice President

 

 

President & CEO

 

Date:

6/8/2006

 

Date:

June 8, 2006

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 10th day of, October 2006 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte, Inc. (hereinafter
known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Licensee has requested and PRF agrees to add the following technology entitled
“Folate Receptor Positive Endothelial Progenitor Cells (EPC)” PRF Reference
No. 64556 to Appendix A of the AGREEMENT.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Purdue Research Foundation

 

Endocyte, Inc.

 

 

 

 

 

By:

/s/ Joseph B. Hornett

 

By:

/s/ Ron P. Ellis

 

 

 

 

 

 

Joseph B. Hornett
Senior Vice President

 

 

Ron P. Ellis
President & CEO

 

Date:

10/12/2006

 

Date:

12 Oct 06

 

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 10th day of October, 2006 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte, Inc. (hereinafter
known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Licensee has requested and PRF agrees to add the following technology entitled
“Detection of Folate Binding Protein with Enhanced Sensitivity Using a
Functionalized Quartz Crystal Microbalance Sensor” PRF Reference No. 64616 to
Appendix A of the AGREEMENT.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Purdue Research Foundation

 

Endocyte, Inc.

 

 

 

 

By:

/s/ Joseph B. Hornett

 

By:

/s/ Ron P. Ellis

 

 

 

 

 

 

Joseph B. Hornett

 

 

Ron P. Ellis

 

Senior Vice President

 

 

President & CEO

 

Date:

10/12/2006

 

Date:

12 Oct 06

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

-  2  -

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT #9 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 1st day of, December 2006 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte, Inc. (hereinafter
known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Licensee has requested and PRF agrees to add the following technologies to
Appendix A of the AGREEMENT.

 

“Low Dose Irradiation Enhances the Efficacy of Folate-hapten Targeted
Immunotherapy” PRF Reference No. 64510 and “Folate Compounds Conjugated to F-18
for Use as Disease Diagnostics/Prognostics” PRF Reference No. 64261

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Purdue Research Foundation

 

Endocyte, Inc.

 

 

 

 

By:

/s/ Joseph B. Hornett

 

By:

/s/ Ron P. Ellis

 

 

 

 

 

 

Joseph B. Hornett

 

 

Ron P. Ellis

 

Senior Vice President

 

 

President & CEO

 

Date:

12/8/2006

 

Date:

Dec. 8, 2006

  

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT #10 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 22nd day of May, 2007 amends the
Amended and Restated Agreement executed on October 21, 1998, (hereinafter
AGREEMENT) between Purdue Research Foundation (hereinafter known as PRF) and
Endocyte Corporation (hereinafter known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

LICENSEE has requested and PRF agrees to add the following technologies to
Appendix A of the AGREEMENT

 

“Method of Imaging Localized Infections” PRF reference number 64811;

 

“Novel PET Imaging Agents” PRF reference number 64812

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Purdue Research Foundation

 

Endocyte Corporation

 

 

 

 

By:

/s/ Joseph B. Hornett

 

By:

/s/ P. Ron Ellis

 

 

 

 

 

 

Joseph B. Hornett
Senior VP, Treasurer & COO

 

 

P. Ron Ellis
President & CEO

 

 

 

 

Date:

23 May 07

  

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT #11 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 25th day of April, 2008 (“Amendment
Effective Date”) amends the Amended and Restated License Agreement executed on
October 21st, 1998, (hereinafter AGREEMENT) between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE) with respect to the matters addressed in this Agreement.

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

The following Patents are added to Appendix A of the AGREEMENT as of the
Amendment Effective Date.

 

 

1.

“In Vivo Multiphoton Flow Cytometer” PRF Reference No. 64399

 

       Field of Use for 64399 is limited to Folate-dependent uses only.

 

Purdue Ref. No:

 

Serial/Patent No.

 

Country

 

File/Issue Date

 

Comments

64399.00.US

 

N/A

 

U.S.

 

3/21/2008

 

Filed

64399.00.WO

 

PCT/US06/037112

 

World

 

9/22/2006

 

Nationalized

 

 

2.

“Ex-vivo Flow Cytometry Method and Device” PRF Reference No. 64731

 

Purdue Ref. No:

 

Serial/Patent No.

 

Country

 

File/Issue Date

 

Comments

64731.00.WO

 

PCT/US07/023176

 

World

 

11/3/2007

 

Filed

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Purdue Research Foundation

 

Endocyte Corporation

 

 

 

 

 

By:

/s/ Joseph B. Hornett

 

By:

/s/ P. Ron Ellis

 

 

 

 

 

 

Joseph B. Hornett
Senior VP, Treasurer & COO

 

 

P. Ron Ellis
President & CEO

 

 

 

 

Date:

28 Apr 08

  

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

AMENDMENT #12 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 11th day of September, 2009
(“Amendment Effective Date”) amends the Amended and Restated License Agreement
executed on October 21st, 1998, and all subsequent Amendments (hereinafter
AGREEMENT) between Purdue Research Foundation (hereinafter known as PRF) and
Endocyte Corporation (hereinafter known as LICENSEE) with respect to the matters
addressed in this Agreement.

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

 

1.

Amendment #11 added PRF Ref. No. 64399 to the Appendix A of the AGREEMENT. The
field of use for 64399 is hereby amended as follows.

 

Field of Use for 64399 is limited to any vitamin-dependent, including
folate-dependent, uses including any process, machine, manufacture, or
composition of matter.

 

 

2.

The following Patents are added to Appendix A of the AGREEMENT “Folate
Conjugated Immunogens” PRF Reference No. 64871

 

Purdue Ref. No:

 

Serial/Patent No.

 

Country

 

File/Issue Date

 

Comments

64871.P1.US

 

60/932,823

 

U.S.

 

6/1/2007

 

Filed

64871.P2.US

 

60/941,840

 

U.S.

 

6/4/2007

 

Filed

64871.00.US

 

12/130,121

 

U.S.

 

5/30/2008

 

Filed

 

 All other terms and conditions of the original agreement remain unchanged and
in effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Purdue Research Foundation

 

Endocyte Corporation

 

 

 

 

By:

/s/ Joseph B. Hornett

 

By:

/s/ P. Ron Ellis

 

 

 

 

 

 

Joseph B. Hornett

 

 

P. Ron Ellis

 

Senior VP, Treasurer & COO

 

 

President & CEO

 

 

 

 

Date:  

1 Oct 09

  

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

 

 

AMENDMENT #13 to EXCLUSIVE LICENSE AGREEMENT

 

This AMENDMENT, made and entered into effective April 14, 2014 amends the
Amended and Restated License Agreement executed on October 21, 1998 and
previously amended (hereinafter “Agreement”) between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte, Inc. (hereinafter known as LICENSEE) as
follows:

 

 

1.

The following is added to the preamble of the Agreement:

 

WHEREAS Section 7.1(a) of the Restated Master Research Agreement effective July
1, 2013 (the “MRA”) specifies prospectively from October 21, 1998 that each
certain “Eligible Disclosure will be amended to Schedule A of the 1998 License
Agreement, and any patent prosecution arising under the Eligible Disclosure will
be administered under the 1998 License Agreement”, and

 

WHEREAS the definition of Patents hereunder shall be deemed to include any and
all patent applications, divisionals, continuations, continuations-in-part,
foreign counterparts and reissues derived from an Eligible Disclosure (as
defined below) that is amended to this Agreement;

 

 

2.

The following definition is added to the Agreement:

 

1.11 “Eligible Disclosure” shall have the meaning set forth in the MRA.

 

 

3.

The following is added to Article 2 of the License Agreement.

 

2.7 Appendix A constructively includes all Eligible Disclosures that are subject
to Article 7.1(a) of the MRA, whether or not those Eligible Disclosures are
expressly identified in Appendix A of this Agreement. The Parties shall amend
this Agreement no less than annually to update Appendix A to list all
constructively included Eligible Disclosures.

 

 

4.

The following Patents are expressly added to Appendix A of the Agreement:

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

Purdue
Reference
Number

 

Endocyte
Matter
Number

 

Application
Number

 

Filing Date

 

Patent
Number

 

Title

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

64510.00.US

 

3220C-206923

 

12/162,661

 

7/30/2008

 

8168164

 

TARGETED CONJUGATES AND RADIATION

 

Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

64812.00.US

 

3220C-209264

 

12/526,096

 

8/06/2009

 

8586595

 

POSITRON EMISSION TOMOGRAPHY IMAGING METHOD

 

Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

63046.OA.US

 

3220C-216202

 

13/083,121

 

4/08/2011

 

8383354

 

DIAGNOSTIC METHOD FOR ATHEROSCLEROSIS

 

Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

61023.1A.US

 

3220C-221773

 

13/529,823

 

6/21/2012

 

8388977

 

DIAGNOSIS OF MACROPHAGE MEDIATED DISEASE

 

Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

96114.00.US

 

3220C-62306

 

09/529,682

 

4/17/2000

 

6291673

 

FOLIC ACID DERIVATIVES

 

Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

99072.00.US

 

3220C-67883

 

09/822,379

 

3/30/2001

 

7033594

 

METHOD OF TREATMENT USING LIGAND-IMMUNOGEN CONJUGATES

 

Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

61023.00.US

 

3220C-70808

 

10/138,275

 

5/02/2002

 

7740854

 

TREATMENT AND DIAGNOSIS OF MACROPHAGE MEDIATED DISEASE

 

Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

63046.00.US

 

3220C-76260

 

11/022,088

 

12/23/2004

 

7977058

 

DIAGNOSTIC METHOD FOR ATHEROSCLEROSIS

 

Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

99072.10.US

 

3220C-79124

 

11/274,973

 

11/16/2005

 

8105608

 

METHOD OF TREATMENT USING LIGAND-IMMUNOGEN CONJUGATES

 

Issued

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

Purdue
Reference
Number

 

Endocyte
Matter
Number

 

Application
Number

 

Filing
Date

 

Patent
Number

 

Title

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

65768.04

 

3220C-223514

 

PCT/US2013/028277

 

2/28/2013

 

 

 

FOLATE RECEPTOR ALPHA BINDING LIGANDS

 

Nat’l

 

8/29/14

 

 

 

 

 

 

 

 

 

 

 

 

 

2013-LOW-66472-04

 

3220C-229212

 

PCT/US2014/024617

 

3/12/2014

 

 

 

ASTHMA IMAGING AND THERAPY

 

Nat’l

 

9/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

61118.00.US

 

3220C-71268

 

10/259,006

 

09/24/2002

 

 

 

METHOD OF TREATMENT USING LIGAND-IMMUNOGEN CONJUGATES

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

2013-LOW-66472-03

 

3220C-229211

 

14/206,904

 

3/12/2014

 

 

 

ASTHMA IMAGING

 

Pending 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014-LOW-66734-01

 

3220C-227586

 

61/906,331

 

11/19/2013

 

 

 

PATIENT SELECTION METHOD FOR INLAMMATION

 

Convert

 

11/19/14

 

 

 

 

 

 

 

 

 

 

 

 

 

64812.10

 

3220C-227013

 

14/058,567

 

10/21/2013

 

 

 

POSITRON EMISSION TOMOGRAPHY IMAGING METHOD

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

66214.01

 

3220C-224636

 

61/904,387

 

11/14/2013

 

 

 

COMPOUNDS FOR POSITRON EMISSION TOMOGRPAHY

 

Convert

 

11/14/14

 

 

 

 

 

 

 

 

 

 

 

 

 

64327.08

 

3220C-224488

 

13/793,654

 

3/11/2013

 

 

 

IMAGING AND THERAPEUTIC METHOD USING MONOCYTES

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

61023.30

 

3220C-224487

 

13/795,059

 

3/12/2013

 

 

 

TREATMENT AND DIAGNOSIS OF MACROPHAGE MEDIATED DISEASE

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

63046.13

 

3220C-223673

 

13/714,659

 

12/14/2012

 

 

 

DIAGNOSTIC METHOD FOR ATHEROSCLEROSIS CONJUGATES

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

Purdue
Reference
Number

 

Endocyte
Matter 
Number

 

Application
Number

 

Filing Date

 

Patent
Number

 

Title

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

65514.03

 

3220C-223498

 

13/700,358

 

 

11/27/2012

 

 

 

DELIVERY OF AGENTS TO INFLAMED TISSUES USING FOLATE-TARGETED LIPOSOMES

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

61023.1B.US

 

3220C-221268

 

13/463,447

 

5/03/2012

 

 

 

TREATMENT AND DIAGNOSIS OF MACROPHAGE MEDIATED DISEASE

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

65296.00.US

 

3220C-217905

 

13/254,637

 

9/2/2011

 

 

 

METHOD FOR EARLY IMAGING OF ATHEROSCLEROSIS

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

64811.00.US

 

3220C-210313

 

12/601,960

 

9/28/2010

 

 

 

METHOD OF IMAGING LOCALIZED INFECTIONS

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

64327.10.US

 

3220C-208461

 

12/391,981

 

2/24/2009

 

 

 

IMAGING AND THERAPEUTIC METHOD USING MONOCYTES

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

66099-03

 

 

 

13/779,501

 

2/27/2013

 

 

 

METHODS FOR TREATING CANCER

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

64556-04

 

 

 

13/910,306

 

6/5/2013

 

 

 

METHOD OF DETECTING ENDOTHELIAL PROGENITOR CELLS

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

65529.00.US

 

20150-215800

 

13/063,889

 

3/14/2011

 

 

 

FOLATE RECEPTOR BINDING CONJUGATES OF ANTIFOLATES

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

65401.00.US

 

20150-216164

 

13/124,408

 

4/15/2011

 

 

 

FOLATE TARGETING OF NUCLEOTIDES

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

64261.00.US

 

3220C-203451

 

11/793,459

 

12/23/2005

 

 

 

POSITRON EMISSION TOMOGRAPHY IMAGING METHOD

 

Pending

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

 

Purdue
Reference
Number

 

Endocyte
Matter 
Number

 

Application
Number

 

Filing Date

 

Patent
Number

 

Title

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

63055.00.WO

 

3220C-75156

 

PCT/US2004/

014097

 

5/6/2004

 

 

 

 

CONJUGATES AND USES THEREOF

 

Expired

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 





--------------------------------------------------------------------------------

 



 

 

  

All other terms and conditions of the Agreement remain unchanged and in effect.

 

IN WITNESS WHEREOF, the parties have executed this AMENDMENT effective as of
April 14, 2014.

 

Purdue Research Foundation

 

Endocyte, Inc.

 

 

 

 

 

By:  

/s/ Daniel J. Hasler

 

By:

/s/ P. Ron Ellis

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 

 

 



--------------------------------------------------------------------------------